Citation Nr: 0307010	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for arthritis of both 
hips secondary to a back disorder.

3.  Entitlement to service connection for major depression 
secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  

A review of the file also shows that the veteran has filed a 
claim of entitlement to a total rating based on individual 
unemployability, and included the matters of disabilities of 
the left elbow and right shoulder.  As the matter is not 
before the Board at the time, it is referred to the RO for 
the appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is competent (medical) evidence demonstrating the 
existence of scoliosis prior to the veteran's entry into 
active service, and that it is not the result of disease or 
injury during active service.

3.  The veteran's scoliosis was not aggravated during 
service. 

4.  The claim of service connection for arthritis of the hips 
and major depression, secondary to scoliosis has no legal 
basis.

CONCLUSIONS OF LAW

1. Scoliosis clearly and unmistakably existed prior to the 
veteran's entry into military service, and was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 
3.159, 3.306, 3.326(a) (2002). 

2.  The claim of service connection for arthritis of the hips 
and major depression, secondary to scoliosis has no legal 
merit.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Here, the claim was initially denied by the RO as not well 
grounded in January 2000.  However, in light of the new law, 
the statement of the case issued in January 2002 reflects the 
RO's review of the claim on the merits.  Furthermore, the 
decision below reflects the Board's review and adjudication 
of these matters on the merits. 

Through the January 2002 statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  In fact, letters sent to the veteran in June 2001 
and January 2002, specifically addressed the VCAA, and the 
veteran acknowledged such notice and provisions in his 
response of June 2001. Moreover, there is no indication that 
there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Neither the veteran nor his representative has indicated that 
additional evidence needs to be obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Based on October and November 1999 responses to a VA record's 
request, from the National Personnel Records Center, it 
appears that the veteran's service medical records have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1972.  However, a March 1954 examination report and 
copies of morning reports are associated with the claims 
file.  

The March 1954 service examination report reflects a normal 
spine, musculoskeletal and psychiatric examination.  The only 
problem noted was the veteran's complaints of periodic 
nocturnal dyspnea.  Morning reports associated with the 
claims folder, show that the veteran was out sick in 1953 and 
1954.  

Of record is a state workmen's compensation form of May 1983 
completed and signed by the veteran's employer on May 20, 
1983, regarding an injury incurred on May 17, 1983.  It was 
noted that the veteran pulled down a large notebook-like 
series of aerial photos from an overhead shelf, and shortly 
thereafter put it back up.  Later, when he reached down for 
an aerial photo on the floor, he felt pain in his lower back.  
A physical evaluation was to be obtained.  

On May 20, 1983, Samuel R. Sawmiller, M.D., examined the 
veteran.  The veteran reported that he had been suffering 
from back pain since reaching up and lifting a heavy picture 
at work.  It was stated that, "[p]rior to this injury at 
work on 17 May 1983, this patient had no difficulty with his 
back whatsoever."  X-rays were obtained and showed five 
normally formed lumbar vertebrae.  They were well aligned and 
the interspaces well maintained.  There was no arthritic 
change and no evidence of spondylolysis or spondylolisthesis.  
Dr. Sawmiller concluded that the x-rays revealed a normal 
lumbar spine, and determined that the veteran was suffering 
from a resolving lower back strain that he sustained in an on 
the job injury.  

In Dr. Sawmiller's absence during July 1983, his colleague, 
Elmer C. Bigley, Jr., M.D., examined the veteran.  X-rays of 
the thoracic spine were obtained and showed hypertrophic 
osteoarthritic spurring anteriorly at various levels, as well 
as scoliosis with the convexity towards the right in the mid 
thoracic area.  Dr. Bigley reported an impression of acute 
thoracic strain, superimposed upon x-ray findings.  Dr. 
Sawmiller prepared a progress report in connection with an 
examination conducted on August 16, 1983.  

Records from Henry L. Danaceau, M.D., reflect ongoing 
treatment for back strain from August 1983 to April 1984.  It 
was noted that the veteran complained of back pain associated 
with a work-related accident in May 1983.  Dr. Danaceau noted 
Dr. Sawmiller's May 1983 and Dr. Bigley's July 1983 x-ray 
findings.  On an August 30, 1983 visit, Dr. Danaceau reported 
diagnoses of chronic lumbosacral strain, dorsal spondylosis, 
and scoliosis.  According to the notation, Dr. Danaceau 
informed the veteran that he agreed "entirely" with Dr. 
Sawmiller's diagnosis and approach to the problem.  In April 
1984, Dr. Danaceau provided the veteran with names of 
neurologists, and referred the veteran to Dr. Donald McKnew 
for a psychiatric evaluation.  He also recommended that the 
veteran use the services of a spa for a general exercise and 
conditioning program.  The referral to Dr. McKnew is noted in 
a May 1984 letter.  Repeat CT scans were accomplished in 
1984, and were normal.  Dr. Danaceau noted his agreement with 
the neurologist regarding the absence of objective findings.  

In April 1984, Charles P. H. Carroll, M.D., P.C., conducted a 
neurologic consultation.  The veteran described the 
incurrence of an on the job injury in May 1983.  He informed 
his employer of his back problems, and was referred to Dr. 
Sawmiller.  The history of Dr. Sawmiller's treatment and 
findings were noted, as well as those provided by Dr. Bigley.  
Since the course of treatment did not provide relief, and the 
veteran started to see Dr. Danaceau.  A CT scan was performed 
when he noticed sharp pains in the groin area that October.  
He was told that he had two bulging discs.  The veteran 
reported that a chiropractor told him that his pelvis was not 
level and prescribed lifts for his shoes.  After examining 
the veteran, Dr. Carroll concluded that there was chronic 
strain, and that there was no evidence of a neurologic 
problem.  Dr. Carroll reviewed the CT scans and found that 
they essentially appeared normal.  He did note that there 
appeared to be a questionable abnormality, but further 
commented that due to the way that the slices were taken, he 
could not definitely confirm it as a disc protrusion.  
Another CT scan was reviewed and grossly seemed fairly 
normal.  Dr. Carroll noted that "[j]ust from my history and 
physical examination I do not believe that the patient's 
trouble is coming from a herniated disc and nerve root 
compression." 

Another neurologic consultation was obtained in May 1984 from 
Arthur Litofsky, M.D., who noted the veteran's report of back 
pain that developed after sustaining an injury at work in May 
1983.  Dr. Litofsky advised that the veteran undergo a 
myelogram and EMG.  He opined that if the studies were 
abnormal, then surgery could benefit the veteran, and if 
normal, then the veteran would be considered as having 
chronic low back strain syndrome.  

Neurological consultations and testing, including 
electroencephalograms and magnetic resonance imaging of the 
brain, were conducted over a period from 1985 to 1990 in 
light of the veteran's complaints of memory loss and 
blackouts. 

In a February 1985 report to the local county retirement 
board, Dr. McKnew provided a summary of the veteran's 
treatment for depression.  Dr. McKnew reported that the 
diagnostic evaluation included a detailed personal, 
developmental, and psychiatric history, mental status 
examination, review of medical reports, review of previous 
job performance evaluations, ongoing evaluation and 
observation of the veteran, and discussion with the veteran 
regarding the nature, extent, and possible origins of his 
current illness and disability.  Regarding the veteran's 
physical health, Dr. McKnew pointed to "a previous history 
of excellent physical health."  He also noted that up until 
the back injury, the veteran was in better physical health 
than a majority of men his own age and many younger men.  A 
previous history of mental or emotional disorders was not 
shown.  He noted that the veteran first experienced stress in 
1978 due to changes in his job, but that he successfully 
coped with those changes.  There was no symptomatology 
indicative of a the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (3rd 
ed.) (DSM-III) psychiatric diagnosis.  Dr. McKnew 
specifically pointed out that following the back injury, the 
veteran became depressed.  He cited the veteran's inability 
to recover from the injury and return to work as before, the 
loss of mobility and function, and the uncertainty of his 
back condition, contributed to his depression.  

Kenneth Rickler, M.D., evaluated the veteran and provided a 
report to Dr. McKnew in February 1985.  The history of the 
work-related injury in May 1983 was noted, as well as the 
ongoing treatment and evaluation of the veteran's condition.  
The veteran's depression was noted.  On examination, Dr. 
Rickler noticed a mild degree of thoracic scoliosis.  It was 
also noted that the veteran has had chronic pain in the back 
without any obvious signs of radicular compression, and that 
the information presented regarding bulging discs had been 
discounted.  

As requested by the local county retirement board, Thomas T. 
Bellino, Ph.D., evaluated the veteran.  In an April 1985 
letter to Dr. McKnew, he stated his agreement with Dr. McKnew 
that the veteran needed ongoing work and most probably 
inpatient work.  He also felt that the veteran was 
significantly distressed and was incapacitated at the time.  
A copy of the April 1985 psychological examination is 
associated with the file, and reflects the reported history 
of an on the job back injury of May 1983.  Dr. Bellino 
concluded that the veteran's depression is most likely 
psychotic in nature.  He also noted that the veteran appeared 
to be focused on somatic complaints, and that his somatic 
concerns were reaching a hypochondriacal level.  Dr. Bellino 
found that from a developmental point of view, the veteran 
appeared to have been functioning reasonably well until the 
time of his work injury.  He did not see evidence of 
psychological trauma from a development point of view, and 
found that any psychopathological difficulties appeared to be 
at least precipitated by the work injury.  

In a June 1985 letter to the local county retirement board, 
William A. Hanff, M.D., a colleague of Dr. Bigley and Dr. 
Sawmiller, reported that the veteran has had ongoing 
psychological and psychiatric evaluation for a long period of 
time.  He noted that the veteran's complaints of 
musculoskeletal disorders appeared to be more hypochondriacal 
in nature than real somatic complaints.  Dr. Hanff reported 
the results of psychological testing, and referred to Dr. 
Bellino's opinions.  

In a September 1985 letter to an attorney, Lucy Whyte 
Ferguson, D.C., opined that based on the history presented by 
the veteran and the examination findings, the injuries were 
sustained in the accident of May 1983.  On examination, the 
veteran reported that he injured his back at work in May 
1983.  It was noted that the veteran's past medical history 
was uneventful, and that the veteran denied any prior 
problems or injuries to the back and any history of 
psychological disorders.  X-rays taken in December 1983 were 
referenced and it was reported that they showed slight 
scoliosis, concave to the right, and mild degenerative 
changes of the hips more prominent on the left than the 
right.  The chiropractor diagnosed chronic lumbar 
strain/sprain with subluxation complex, L4, L5, S1 
complicated by slight lumbar scoliosis and traumatically 
induced myofascial pain syndrome of the paraspinal, gluteal 
and piriformis muscles.  The chiropractor also diagnosed 
secondary thoraco-lumbar strain, chronic, with subluxation 
complex T4-T6 with myofascial pain syndrome involving 
paraspinal, trapezius, and rhomboid muscles.  The 
chiropractor found that the chronic condition is the result 
of his back injury.  

In connection with a Social Security Administration (SSA) 
claim for disability benefits, psychiatric and neurologic 
evaluations were conducted in December 1985.  Regarding the 
psychiatric examination, the veteran denied a prior 
psychiatric history and the examiner noted that there did not 
appear to be any major impairment of functioning prior to the 
date of the injury.  The examiner concluded that the veteran 
suffered a severe back injury and that since that time, he 
has decompensated into a psychotic depression.  On the 
neurologic evaluation, the examiner determined that the 
veteran has a history of low back pain, which seems to be 
chronic.  Evidence of herniated nucleus pulposus was not 
found.  In April 1986, SSA awarded a favorable decision 
regarding the award of benefits due to affective disorders.

Copies of letters, covering a period from January 1987 to 
April 1991, show that Dr. McKnew forwarded bills for the 
veteran's treatment to the state workmen's compensation 
specialist.  In July 1987, November 1988, and February 1993, 
Dr. McKnew provided status reports to the state workmen's 
compensation specialist, detailing the severity of the 
veteran's depression.  Other letters dated in 1987, 1990 and 
1992, reflect Dr. McKnew's referrals and recommendations for 
treatment, including the use of a spa and acupuncture, as 
well as further orthopedic care.  

In connection with the veteran's SSA claim, Dr. McKnew 
completed forms in April 1990, wherein he reported details 
concerning the veteran's depression.  The record also 
includes forms completed by several neurologists.  

An individual who served with the veteran in Germany, 
provided a statement regarding the nature of their duties 
during that time.  In the April 1990 statement, he reported 
that their work was heavy duty. 

The veteran's sister provided a statement, dated in May 1990, 
wherein she reported that she helped the veteran select a bed 
with an extra firm mattress due to a "newly acquired back 
problem - conditions which he came home from the service 
with."  She also noted that a brother-in-law measured and 
installed a piece of plywood for maximum support.  According 
to her statement, she was not aware of any physical defects 
prior to the veteran's entry into service, and pointed out 
that he had been an avid sports person.  Reportedly, the 
veteran attributed his back problems to being overworked 
during service.  Over the years, she has been keenly aware of 
his ongoing back problems, and at one time, the family had to 
take the veteran to an emergency room for care in Milwaukee, 
Wisconsin.  

In connection with the state workmen's compensation matter, 
Dr. Danaceau completed an attending physician's form in May 
1990.  The May 1983 injury was noted, and the veteran 
reported that he incurred the injury at work.  Dr. Danaceau 
reported that the April 1990 x-rays of the lumbosacral spine 
and pelvis showed minimal degenerative changes of the facetal 
joints, and well maintained intervertebral body spaces for 
someone of the veteran's age.  The hips showed early changes 
of degenerative arthritis.  He reported diagnoses of chronic 
lumbosacral disk disease and degenerative arthritis of both 
hips.  He also concluded that the disability began in October 
1983.

SSA continued the award of benefits due to major depression 
by decision of June 1990.  

In a November 1995 entry, Dr. Danaceau reported that x-rays 
of the lumbar spine showed mild to moderate spondylosis at 
multiple levels and well-maintained disc space heights.  X-
rays of the pelvis and hips revealed sclerosis, some early 
eccentricity, subchondral cyst formation and slight narrowing 
of the hip joints.  He made diagnoses of lumbosacral 
spondylosis and degenerative arthritis of both hips.  

According to his October 1996 letter, Dr. McKnew started 
treating the veteran in April 1984 on referral from Dr. 
Danaceau who had treated the veteran for a back injury that 
he sustained in May 1983.  Since that time, one of Dr. 
McKnew's colleagues provided long term psychotherapy.  Dr. 
McKnew opined that the veteran was in need of another 
approach, and referred him to Randy B. Thurman, L.I.C.S.W.  
By letter of May 1998, Dr. McKnew referred the veteran back 
to Dr. Danaceau in light of complaints related to the back. 

In a June 1998 report, Randy Beck Thurman, a licensed social 
worker, reported that she started treating the veteran in 
October 1996, and that he had been under Dr. McKnew's care 
since April 1984.  The veteran was treated for chronic 
depressive illness and anxiety.  The veteran related the 
onset of his symptoms to the back injury and subsequent 
disputes with Arlington County.  

On a visit in August 1998, Dr. Danaceau noted that x-rays of 
the lumbar spine showed some osteophytes at 4-5 and 5-1, and 
slight narrowing.  There was no evidence of bone destruction.  
The pelvis and both hips showed eccentric femoral heads, 
mild, which suggested slight narrowing and marginal 
osteophyte.  It was noted that overall, the veteran has a 
dominant, almost sclerotic look, but a good trabecular 
pattern had been maintained.  It was further noted that he 
did not have the loss of pattern as seen in Paget's and that 
there had been no progression in 5 years.  Due to changes in 
his practice, Dr. McKnew referred the veteran to Mark 
Mollenhauer, M.D. in May 1998.  

In January 1999, VA received the veteran's claim alleging 
entitlement to service connection for back strain, arthritic 
hips, and major depression secondary to the back strain.  In 
support of his claim, the veteran has furnished VA with 
numerous copies of articles regarding scoliosis and standards 
for acceptance into selective service.  

In an August 1999 report, Dr. McKnew reported that he treated 
the veteran for psychiatric disorders causally related to his 
musculoskeletal injuries from April 1984 upon referral from 
Dr. Danaceau.  Given changes in his practice, Dr. McKnew 
referred the veteran to Dr. Mark Mollenhauer.  Dr. McKnew 
informed VA that he was forwarding the veteran's prescriptive 
and psychotherapeutic records for the period from April 1984 
to January 1999. 

In an April 2000 letter, Mark Mollenhauer, M.D., reported 
that he started treating the veteran in April 1999, and that 
the last examined the veteran in April 2000.  He opined with 
certainty that the veteran's back injury in 1983 was the life 
stressor that set off the major depression.  Regarding the 
veteran's scoliosis, Dr. Mollenhauer made the following 
statement:

It does make sense to me that a scoliotic 
back, injured in military duty, would 
then be more prone to injury later in 
life.  As a psychiatrist, I am however 
unable to comment definitively on this 
chain of logic.  

Examination findings and opinions of John P. Kostuik, M.D., 
appear in an April 2000 clinic note.  Dr. Kostuik reported 
that the veteran was seen on April 12, 2000 in reference to 
his spinal problems, and that the veteran presented a written 
history dating back to the days of his entry into service.  
Dr. Kostuik also noted that the veteran's problem has been 
compounded by unsuccessful attempts to obtain settlements 
from VA and the state workmen's compensation agency.  
Regarding the x-rays, Dr. Kostuik noted that they had been 
reviewed and showed minimal scoliosis, and further noted that 
"[i]f it was any less, it wouldn't even be there."  He also 
reported that the veteran has evidence of degenerative 
changes in the midthoracic spine, but more specifically in 
the low back.  Dr. Kostuik offered the following assessment:

I sat and explained to him the etiology 
of his problems.  I told him he doesn't 
really have a scoliosis.  I told him he 
was not a candidate for operative 
intervention.  I told him why back pain 
arises, the reasons.  

Dr. Kostuik also made the following statement:

This is to certify the above named 
suffers from a very mild thoracic 
scoliosis of idiopathic nature which has 
probably been in existence since his very 
early teens or even earlier.  It is not 
progressive but associated with some 
degenerative changes.

On April 28, 2000, an orthopedic consultation was obtained 
from Robert G. Loeffler, M.D., who presented his findings and 
opinions in a May 2000 report.  He indicated that the veteran 
was seeking an opinion on the issue of whether he had 
scoliosis at the time of his induction into service at the 
age of 19.  The veteran reported that he has voluminous 
medical records related to the back and major depression.  
The matter of reconstructing his service medical records was 
noted, and Dr. Loeffler stated that he advised the veteran of 
his inability to help regarding the matter as he does not 
have prior knowledge of the veteran or of his prior history.  
In this regard, Dr. Loeffler stated that the veteran was the 
only source for the reported history.  The veteran claimed 
that various other medical and psychiatric conditions have 
stemmed from the longstanding scoliosis problem, which the 
veteran concluded was aggravated during service.  Once again, 
Dr. Loeffler pointed out his inability to comment on the 
matter.  Dr. Loeffler provided the following opinion:

I have advised the patient that, in fact, 
I can verify with medical certainty, as 
an orthopedic surgeon, that he does have 
a scoliosis at the present time.  I 
cannot, however, verify that this existed 
in 1952 when he was 19 years old.  I can 
state with reasonable medical certainty 
that the great majority of scoliotic 
curves always due to non-developmental 
causes, are in fact present and develop 
during one's teens, and by age 20 are 
well established in males.  I can make no 
other comments regarding this patient's 
prior condition.  

An opinion was obtained from John B. Allotey, M.D. in May 
2000.  The veteran reported that he began to experience 
several episodes of back pain while on guard duty during 
service, and that he was assigned to battalion duty in 
Germany where he had to do a lot of heavy lifting.  He was 
hospitalized for two weeks in 1953 or 1954 for fatigue and 
back pain.  He continued to suffer from back pain since that 
time.  The veteran reported that he experienced back pain in 
May 1983 after driving to work, and provided information 
concerning the diagnosis of scoliosis and major depression.  
The examination revealed scoliosis of the thoracic spine, 
convex to the right.  Dr. Allotey concluded that the veteran 
has scoliosis of the spine, which is most probably 
congenital.  Dr. Allotey further commented that the veteran 
has upper and lower back pain dating back to a period of 
military service in the 1950s, and that he was being treated 
for chronic depression.  

In May 2000, the veteran gave sworn testimony at a hearing 
conducted by a hearing officer at the RO.  The veteran 
testified that he was accepted into service with scoliosis 
and suspected that it was not noted on his entrance into 
service since he was classified 1A and no one told him about 
it.  He did not find out that he had scoliosis until 1983.  
The veteran testified that he had back troubles during 
service, but it did not stop him from being assigned to hard 
labor duty.  He provided details of the incidents when he was 
subjected to hard labor.  The veteran noted that his 
depression is secondary to the back condition.  Regarding the 
earliest medical documentation of the problem after his 
discharge from service, the veteran referred to the first 
time the condition was found on examination in 1984.  After 
service, he could not sleep on a regular bed, and his sister 
went out and purchased a hard mattress and put a piece of 
plywood in it.  Over the years, he also noticed other 
problems with the back such as tightening and pain.  
Regarding the injury in 1983, the veteran stated that he saw 
an orthopedist provided by his employer, and that when asked, 
he told the physician that he was not sure how he got the 
problem.  In this regard, the veteran stated that "[t]he 
only thing I lifted that was heavy in any way or awkward was 
a book of aerial photos."  The veteran provided details 
regarding his treatment history.  He also referred to a 
statement from a fellow serviceman and his sister, and 
medical opinions regarding his scoliosis.  The veteran 
referred to the visit to the orthopedist in 1984 that 
revealed the condition.

Dr. Mollenhauer provided opinions regarding the veteran's 
conditions in a June 2001 report.  Prior to treating the 
veteran for the first time in April 1999, the veteran was 
under Dr. McKnew's care.  He noted a review of Dr. McKnew's 
records.  Dr. Mollenhauer also acknowledged that he had not 
conducted a physical examination of the veteran because he is 
a psychiatrist and not an orthopedist.  He also noted that 
the veteran's life had been "radically changed" since the 
on the job injury, and reported a diagnosis of major 
depression.  He further commented that while the veteran may 
have a predisposition to depression, the current episode 
would not have occurred if his life circumstances had not 
been changed by the work-related injury.  Regarding the back 
condition, Dr. Mollenhauer, again acknowledging that he is 
not an orthopedist, concurred with the veteran's logic about 
his back injury.  He further concluded that as the veteran 
has scoliosis now, he had it when he was a child and when he 
entered into service.  Dr. Mollenhauer further opined that 
therefore the veteran was more prone to injure his back, even 
in the course of military duties that would not have injured 
another person.  Therefore, Dr. Mollenhauer found, it was 
only a matter of time until his back was reinjured which 
occurred on his job.  Dr. Mollenhauer also related the 
veteran's depression to the work-related injury.  

In September 2001, Robert P. Nirschl, M.D., examined the 
veteran.  The veteran provided information, including Dr. 
Bigley's July 1983 evaluation report that reflected a finding 
of scoliosis.  The veteran related a history of carrying 
shells while in Germany in 1952 and resulting problems with 
the right shoulder.  He also related an incident regarding an 
elbow injury in 1953.  Dr. Nirschl commented that "[t]he 
scoliosis and/or back pain issues, as best I can tell, came 
on later on as did the knee issues."  The veteran also 
reported the work related back injury of May 1983 when he 
picked up some aerial photos and strained his back.  X-rays 
were taken of the right shoulder and left elbow.  With regard 
to the back, Dr. Nirschl made a diagnosis of "[s]ome 
probable idiopathic scoliosis with mid-thoracic kyphosis and 
some osteoarthritic changes, most likely development in 
area."

On April 24, 2002, David Perim, M.D., examined the veteran.  
The veteran reported an increase in pain in the thoracic area 
over a 6-month period.  He did not recall any specific 
traumatic event or change in activity.  He presented 2 year 
old x-rays from Johns Hopkins Hospital.  Dr. Perim found that 
the x-rays showed five mobile segments, good maintenance of 
hip joint space, decreased disk height at L5-S1, minimal 
thoracic curve, spondylolysis of the lower lumbar facets, and 
scoliosis of the upper thoracic region approximately 
measuring 15 degrees.  X-rays of the cervical spine were 
taken and showed moderate spondylosis, decreased disk height 
at C5-6, and no instability with flexion/extension.  Dr. 
Perim reported an impression of neck and left trapezial pain 
with underlying moderate cervical spondylosis, although 
neurologically intact, and low back pain with mild thoracic 
scoliosis.  He stated his belief that the thoracic scoliosis 
will not progress, as it is 15 degrees.  

The veteran obtained an examination in September 2002 from a 
private physician with the Potomac Valley Orthopaedic 
Associates, CHTD.  He noted a history of back pain dating 
back to the early 1950s, and further reported that he was 
drafted into service during the Korean War.  At that time, he 
was told that he has scoliosis.  He expressed his feelings 
that he should not have been inducted and that his current 
problems are related to service.  He also reported that he 
was hospitalized with back problems during service, and that 
he did not have a disability discharge.  The examiner noted 
evaluations conducted by other physicians and studies of the 
lumbar spine, as well as an MRI study.  The examiner found 
that a standing full-length spine x-ray revealed scoliosis of 
about 17 degrees, and ossification of the longitudinal 
ligaments and bambooing of the spine.  Advanced degenerative 
changes in the low lumbar spine were noted.  The examiner 
reviewed the MRI that showed early stenosis at the L4-5 
level, with the other levels quite patent.  The examiner 
reported an impression of spondylosis with early spinal 
stenosis of the lumbar spine, L4-5, spondylosis of the 
thoracic and cervical spine, and rule out DISH syndrome and 
rule out ankylosing spondylitis.  

In October 2002, the veteran participated at a hearing 
conducted by the undersigned member of the Board.  The 
veteran provided sworn testimony regarding the issues on 
appeal.  The testimony and arguments presented were primarily 
focused on the presumption of soundness and the aggravation 
of the veteran's scoliosis, rather than the issue of 
secondary service connection for arthritic hips and 
depression.  See October 2002 hearing transcript at page 4.  
The veteran testified that at the time of his discharge 
examination of 1954, it was his understanding that his back 
complaints had been recorded.  He explained that he was 
hospitalized for treatment of his back and other injuries, 
and that those dates are reflected in the morning reports.  
The veteran provided details of his ongoing back problems 
that he experienced during and after service.  He described 
the type of heavy duties that he was assigned during service 
that he attributes to his current problems.  He noted that he 
has uneven shoulders, which is symptomatic of scoliosis.  
After service, the veteran's employment was not physical in 
nature.  When asked if he ever had any periods when he felt 
the need to be bedridden, the veteran stated that "[i]t was 
a slow-I would say moderate because it was a slow process of 
my back getting steadily worse."  His mother would give him 
massages and he used over-the-counter medications.  The 
veteran testified that in 1983, he was finally prompted to 
seek medical help when he experienced back discomfort on the 
drive into work that worsened as the day went on.  During the 
opening and closing of the hearing, the veteran's 
representative stated that the veteran did not know that he 
had scoliosis until he was injured on the job.  

Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2002).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connection unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002). 

Here, the competent medical evidence of record shows that on 
a number of occasions, including those when physicians had an 
opportunity to review x-rays, scoliosis has been diagnosed.  
Therefore, the Board concedes that the veteran suffers from 
the condition.  Furthermore, the competent medical evidence 
of record strongly suggests that the condition existed prior 
to the veteran's entry into service.  For example, although 
Dr. Loffler could not state with certainty that the veteran's 
scoliosis existed in 1952, he was able to offer his expertise 
on the matter by noting that such conditions are generally 
present in one's teens.  Dr. Allotey concluded that the 
veteran's scoliosis was probably congenital.  Collectively, 
the opinions are sufficient to show that the veteran's 
scoliosis existed prior to his entry into service.  Here, 
there is no other competent evidence indicating the 
nonexistence of the condition prior to his entry into 
service, therefore the presumption of soundness has been 
rebutted.  However, the Board finds that the evidence does 
not support the claim with regard to aggravation of the 
condition.  

Given the statements and medical reports of record, it is 
clear that the veteran has complained of back problems since 
his discharge from service.  The veteran has offered his 
sworn testimony and a statement from his sister regarding his 
back problems after his discharge from service.  Normally, 
where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, in this case, the Board finds 
that the statement and testimony are sufficient to show that 
the veteran did have problems with his back after service.  
However, the evidence is lacking with regard to showing an 
increase during service.

In the instant case, a longitudinal review of the evidence 
shows a definite increase following the injury in 1983, when 
the veteran finally sought medical treatment.  Prior to that 
time, and consistent with his own testimony of October 2002, 
the veteran made accommodations such as selecting a firm 
mattress and adding a board, having his mother massage his 
back, and using over-the-counter medications.  Therefore, 
from a longitudinal view, the evidence strongly suggests that 
until the injury in 1983, the back was not as problematic as 
currently shown.  Also, a review of the medical evidence also 
demonstrates that the condition was not aggravated during 
service.  

Records associated with the veteran's workmen's compensation 
claim, retirement matters, and SSA claim dated around the 
time of the injury in 1983, are consistent in the reported of 
a history of back problems beginning with the May 1983 work-
related injury.  In later reports, which include the 
veteran's reported history of back problems dating back to 
service, physicians stated that the history dated back to 
service.  However, these assessments do not show an increase 
in disability due to service.  For instance, Dr. Kostuik 
found that the condition was not progressive, but associated 
with some degenerative changes, and Dr. Nirschl found that 
the scoliosis and back pain problems arose later as did 
issues concerning the veteran's knee.  Also, Dr. Perim 
determined that the condition will not progress since it is 
15 degrees.  Furthermore, the medical reports that reflect 
the reported degree of severity for the condition, 
consistently reflect a finding of "mild" and "slight" 
scoliosis.  This assessment is consistently noted in medical 
records covering a period from the 1980s to the 1990s.  The 
only professional opinion in support of the veteran's claim 
appears in Dr. Mollenhauer's April 1999 report.  However, Dr. 
Mollenhauer placed his competence in question when he 
admitted and acknowledged that he is not an orthopedist.  
Therefore, with regard to orthopedic matters, Dr. 
Mollenhauer's opinion carries less weight as he commented on 
a matter outside of his field of expertise. 

The only evidence that remains in support of aggravation 
consists of the veteran's lay assertions.  In this regard, 
the Board points out that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran has 
submitted articles that address scoliosis.  Although 
informative, these articles are not opinions offered by 
medical professionals who have direct knowledge of the 
veteran's particular medical history and the findings of 
record.  Therefore, an increase in disability has not been 
demonstrated.  

Based on the above discussion, the Board finds that service 
connection is not warranted for a back disorder, as there is 
no competent evidence demonstrating the aggravation of 
scoliosis during the veteran's service.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran alleges that he suffers from arthritis of 
both hips and depression secondary to the scoliosis.  Under 
38 C.F.R. § 3.310, disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Given the above determination denying 
service connection for scoliosis, there is no legal basis to 
grant secondary service connection for the claimed 
disabilities.  As the law, rather than the evidence, is 
dispositive in this case, the claim is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for arthritis of both hips 
is denied.

Entitlement to service connection for major depression is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

